DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/21 has been entered.
Claim Objections
Claim 22 is objected to because of the following informalities:  “to a orientation index” should read “to an orientation index”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 
Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preemptively activating surgical instruments so that they are ready for use without the surgeon needing to take any affirmative action (as recited in [0172]), does not reasonably provide enablement for “detecting whether the individual is performing a predetermined activity based on an imaged physical property of the individual during the normal course of the surgical procedure and without the individual needing to take an affirmative action”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The level of one skilled in the art and the state of the prior art is such that one skilled in the art would not know how to “detect whether the individual is performing a predetermined activity based on an imaged physical property of the individual during the normal course of the surgical procedure and without the individual needing to take an affirmative action”, as the specification is not enabling, as set forth .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 15 recite “detect whether the individual is performing a predetermined activity based on an imaged physical property of the individual during the normal course of the surgical procedure and without the individual needing to take an affirmative action”. It is unclear how a predetermined activity would be performed without the occurrence of an affirmative action. Claims 2-6, 8-14, and 16-22 inherit this deficiency.
Claim 15 recites “receive an image of a surgical device or an individual within the operating room…detect whether the individual is performing a predetermined activity”. The claim recites a scenario that does not require receiving an image of an individual (e.g. “of a surgical device or an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 11-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piron et al. (US 2016/0038253), herein referred to as Piron.
Regarding claim 7, Piron discloses a situationally aware surgical system configured for use during a surgical procedure, the situationally aware surgical system comprising: a surgical device; a camera configured to image individuals performing activities in an operating room (e.g. [0022] surgical procedure is supported by a navigation system 112, including a computing device connected to a variety of input devices (e.g. a tracking sensor such as a camera…System 112 also includes a variety of surgical instruments, whose motions may be tracked by system 112), a processor; and a memory coupled to the processor (e.g. [0032] Computing device 204 includes a central processing unit (also referred to as a microprocessor or simply a processor) 400 interconnected with a non-transitory computer readable storage medium such as a memory 404), the memory storing instructions that, when executed by the processor, cause the processor to: receive an image of the surgical device within the operating room from the camera; detect an imaged pose of the surgical device during a normal course of the surgical procedure without requiring an affirmative action of the surgical 
Regarding claim 8, Piron discloses wherein the instructions stored in the memory, when executed by the processor, further cause the processor to change an operation of the surgical device according to the determined next step (e.g. [0048] identification of instruments matching those in a certain stage of the planning data (or matching certain relative states, such as instrument positions, e.g. probe tip within the skull boundary) can indicate that the procedure has reached that certain stage, and computing device 204 can be configured to implement the output commands associated with the stage; Fig 5. Step 530, update output; [0004] output data based on the identifier of the surgical instrument; and transmitting the output data to an output device connected to the processor, for controlling the output device).
Regarding claim 9, Piron discloses wherein the surgical device comprises an end effector; and the operation comprises an orientation of the end effector (e.g. [0048] probe tip (end effector), instrument position; [0054] relative position (orientation) of an instrument in comparison to segments of the field in view of scope; other gestures can be defined by the speed or timing of a rotation of the instrument (orientation)).
Regarding claim 11, Piron discloses wherein the instructions stored in the memory, when executed by the processor, cause the processor to cause the surgical device to display information corresponding to the pose (e.g. [0027] tracked position of introducer 234 relative to the known position of the skull of patient 108 can be presented on one or both of displays 208 and 212).
Regarding claim 12, Piron discloses wherein the displayed information corresponds to a surgical context (e.g. [0025] performing surgery on brain tumors; and [0062] at block 525 computing device 204 is configured to compare the identities of the instruments identified at block 510, the context of use of those instruments (e.g. gestures detected at block 520, stage of the procedure, identity of the surgeon)).
Regarding claim 13, Piron discloses wherein the instructions stored in the memory, when executed by the processor, cause the processor to: receive perioperative data from one or more surgical devices, the one or more surgical devices comprising the surgical device; and determine the surgical context based at least in part on the perioperative data from the one or more surgical devices (e.g. [0031] The control of output devices need not be based only on tracked movements--output control can also be based on other contextual data, including the specific identity of the tracked instruments, as well as surgical planning data. The surgical planning data can include an identifier of the current phase or stage of the surgical procedure, which can be determined at computing device 204 either via receipt of an input from an operator (e.g. surgeon 104), or by other triggers automatically detected by computing device 204; and [0064] Menu 100 is one of the plurality of 
Regarding claim 14, Piron discloses wherein the instructions stored in the memory, when executed by the processor, cause the processor to detect the pose of the surgical device according to a static reference frame associated with the operating room (e.g. [0031] triggers automatically detected by computing device 204. Those triggers can include detection of a tip of access port 228 traversing the outer boundary of the skull, indicating that cannulation is occurring…displays 208 and 212 can be controlled to present various selectable interface elements (including menus) based on instrument identities and movements; and [0041] performance of method 500, at block 505 processor 400 is configured to control display 208 to present a video feed received from scope 220 on display 208...an example of such a feed is shown in FIG. 6, where an image 600 representing a frame of the video feed is presented on display 208).
Regarding claim 15, Piron discloses a situationally aware surgical system for use during a surgical procedure, the situationally aware surgical system comprising: a surgical device; a camera configured to image individuals performing activities in an operating room (e.g. [0022]); a processor; and a memory coupled to the processor (e.g. [0032]), the memory storing instructions that, when executed by the processor, cause the processor to: receive an image of a surgical device or an individual within the operating room from the camera; detect an imaged pose of the surgical device based on the image according to whether the image is of the surgical device during a normal course of the surgical procedure and without requiring an affirmative action of the surgical device; detect whether the individual is performing a predetermined activity based on an imaged physical property of the individual according to whether the image is of the individual during the normal course of the surgical procedure and without the individual needing to take an affirmative action (e.g. [0031]; 
Regarding claim 16, Piron discloses wherein the surgical device comprises a display; and the instructions stored in the memory, when executed by the processor, cause the processor to control information displayed on the display according to the determined next step (e.g. [0031]; [0059] The third of records 900 defines a command that will cause display 208 to be updated to present a menu containing selectable interface elements relevant to tumor resection when the suction and probe 
Regarding claim 17, Piron discloses the surgical device comprises a surgical instrument; and the instructions stored in the memory, when executed by the processor, cause the processor to change an operation of the surgical instrument according to the determined next step (e.g. [0031]; [0058] At block 525, computing device 204 is configured to select a command corresponding to the gesture detected at block 520, based on output control rules 444…FIG. 9, an example of rules 444 is shown. Rules 444 include a plurality of records 900 each defining an output control rule. Each record 900 includes a command definition for controlling one or more output devices of system 112).
Regarding claim 18, Piron discloses	wherein the instructions stored in the memory, when executed by the processor, cause the processor to change an operation of the surgical device according to the determined next step (e.g. [0031], [0004], [0048], and Fig. 5).
Regarding claim 19, Piron discloses wherein the instructions stored in the memory, when executed by the processor, cause the processor to cause the surgical device to display information corresponding to the detected pose (e.g. [0027]).  
Regarding claim 20, Piron discloses wherein the instructions stored in the memory, when executed by the processor, cause the processor to detect the pose of the surgical device according to a static reference frame associated with the operating room (e.g. [0031] and [0041]).
Regarding claim 22, Piron discloses wherein the processor is configured to determine a next step of the surgical procedure by comparing the detected, imaged pose of the surgical device to an orientation index that defines a predetermined pose of the surgical instrument with respect to a predefined or normalized reference frame (e.g. [0054] an example of gesture definitions repository 440 is shown. Repository 440 includes a plurality of records 800, each defining a gesture. Each record 800 includes a gesture identifier, and corresponding characteristics of that gesture. For .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2013/0096575) in view of Piron.
Regarding claim 1, Olson discloses a situationally aware surgical system configured for use during a surgical procedure, the situationally aware surgical system comprising: a surgical device (e.g. [0081] catheter 115); a camera (e.g. [0083] motion capture apparatus 26d…color camera sensor) configured to image individuals performing activities in an operating room (e.g. [0005] procedure room (operating room)), the processor comprising: a processor; and a memory coupled to the processor (e.g. [0011] The electronic control unit includes one or more processors and memory), the memory storing instructions that, when executed by the processor, cause the processor to: receive an image of an individual within the operating room from the camera (e.g. [0012] motion capture apparatus is configured to acquire imaging of the movements of the user (image)); detect whether 
Olson discloses the claimed invention except for wherein the processor determines a next step of the surgical procedure based on the detect pose; and preemptively controls the surgical device according determined next step.   Piron teaches that it is known to use wherein the processor determines a next step of the surgical procedure based on the detect pose; and preemptively controls the surgical device according determined next step as set forth in [0031] (e.g. The surgical planning data can include an identifier of the current phase or stage of the surgical procedure, which can be determined at computing device 204 either via receipt of an input from an operator (e.g. surgeon 104), or by other triggers automatically detected by computing device 204), [0038] (e.g. Patient data 432 includes a surgical plan defining the various steps of the minimally invasive surgical 
Regarding claim 2, the modified Olson discloses wherein the surgical device comprises a display; and the instructions stored in the memory, when executed by the processor, further cause the processor to control information displayed on the display according to the gesture (e.g. [0005] display monitor; [0006] the physician 16 can see the monitor 20 on which is displayed various patient information being produced by the diagnostic and therapeutic equipment).
Regarding claim 3, the modified Olson discloses wherein the surgical device comprises a surgical instrument controlled by the individual, and wherein the information displayed on the display corresponds to a surgical instrument controlled by the individual (e.g. [0011] EP physician or other user with the capability of directly controlling a robotic catheter system; and [0049] visualization of a sensor-equipped medical device, ex. A distal tip portion of a catheter).
Regarding claim 4, the modified Olson discloses wherein the surgical device comprises a surgical instrument; and the instructions stored in the memory, when executed by the processor, cause the processor to change an operation of the surgical instrument according to the determined next step (e.g. [0011] The system includes gesture recognition logic stored in the memory and configured to execute on the one or more processors…configured to recognize a user gesture based on the output 
Regarding claim 5, the modified Olson discloses wherein the surgical device comprises a surgical instrument, and wherein the surgical instrument is selected from the group consisting of an electrosurgical instrument, an ultrasonic surgical instrument, and a surgical stapling instrument (e.g. [0011] robotic catheter system (electrosurgical instrument)).
Regarding claim 6, the modified Olson discloses wherein the instructions stored in the memory, when executed by the processor, cause the processor to: extract features from the image received from the camera; and determine whether the individual is performing the activity according to whether the extracted features correspond to the predetermined activity (e.g. [0011], [0012] the motion capture apparatus is configured to acquire imaging of the movements of the user…the motion capture apparatus provides the capability of receiving input by way of physician gestures; [0092] gesture recognition logic 134 and interpreter logic 136 comprise programmed logic (e.g., software) that is stored in memory 132 and is configured to be executed by the one or more processors; and [0093] Gesture recognition logic 134 is configured to recognize one or more three-dimensional (3D) user gestures based on an analysis of the output data generated by motion capture apparatus).
Regarding claim 21, the modified Olson discloses wherein the physical property includes at least one of a posture, an arm position, and a wrist angle, or combinations thereof (e.g. [0100] As shown in FIG. 16B, as a further example, a skeleton 138b shows a sequence of time-based positions traversed .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Olson.
Regarding claim 10, Piron discloses the claimed invention except for wherein the surgical device comprises an end effector configured to staple or deliver energy to a tissue according to a control algorithm; and the operation comprises the control algorithm. Olson teaches that it is known to use a surgical device configured to deliver energy to a tissue according to a control algorithm; and the operation comprises the control algorithm as set forth in [0055] (e.g. ablation system may be configured with various types of energy sources that can be used in or by a catheter) to provide an ablative treatment to tissue.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Piron with a surgical device configured to deliver energy to a tissue according to a control algorithm; and the operation comprises the control algorithm as taught by Olson, since such a modification would provide the predictable results of an ablative treatment to tissue.
Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive.
In view of the amended claims, Examiner directs Applicant to Piron [0031] (e.g. The surgical planning data can include an identifier of the current phase or stage of the surgical procedure, which can be determined…by other triggers automatically detected by computing device 204) and Olson (e.g. [0013] the user motion data includes fiducial point tracking data, and wherein the gesture recognition logic is configured to identify a start pose based on fiducial point tracking data), neither of which indicate an affirmative action with respect to the instrument is required for detecting an activity during the procedure.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-20 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792                                                                                                                                                  
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792